
	

111 HR 4343 IH: Minority Business Development Improvements Act of 2009
U.S. House of Representatives
2009-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 4343
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Rush introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To establish in the Department of Commerce the Minority
		  Business Development Program to provide qualified minority businesses with
		  technical assistance, loan guarantees, and contracting opportunities, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Minority Business Development
			 Improvements Act of 2009.
		2.Minority Business
			 Development ProgramThe
			 Director of the Minority Business Development Agency shall establish the
			 Minority Business Development Program (hereinafter in this Act referred to as
			 the Program) to assist qualified minority businesses. The
			 Program shall provide to such businesses the following:
			(1)Technical
			 assistance.
			(2)Loan
			 guarantees.
			(3)Contract
			 procurement assistance.
			3.Qualified
			 minority business
			(a)CertificationFor
			 purposes of the Program, the Director may certify as a qualified minority
			 business any entity that satisfies each of the following:
				(1)Not less than 51
			 percent of the entity is directly and unconditionally owned or controlled by
			 historically disadvantaged individuals.
				(2)Each officer or
			 other individual who exercises control over the regular operations of the
			 entity is a historically disadvantaged individual.
				(3)The net worth of each principal of the
			 entity is not greater than $2,000,000. (The equity of a disadvantaged owner in
			 a primary personal residence shall be considered in this calculation.)
				(4)The principal
			 place of business of the entity is in the United States.
				(5)Each principal of the entity maintains good
			 character in the determination of the Director.
				(6)The entity engages in competitive and bona
			 fide commercial business operations in not less than one sector of industry
			 that has a North American Industry Classification System code.
				(7)The entity submits
			 reports to the Director at such time, in such form, and containing such
			 information as the Director may require.
				(8)Any additional
			 requirements that the Director determines appropriate.
				(b)Term of
			 certificationA certification under this section shall be for a
			 term of 5 years and may not be renewed.
			4.Technical
			 assistance
			(a)In
			 generalIn carrying out the
			 Program, the Director may provide to qualified minority businesses technical
			 assistance with regard to the following:
				(1)Writing business
			 plans.
				(2)Marketing.
				(3)Management.
				(4)Securing
			 sufficient financing for business operations.
				(b)Contract
			 authorityThe Director may
			 enter into agreements with persons to provide technical assistance under this
			 section.
			(c)Authorization of
			 appropriationsThere are authorized to be appropriated
			 $200,000,000 to the Director to carry out this section. Such sums shall remain
			 available until expended.
			5.Loan
			 guarantees
			(a)In
			 generalSubject to subsection (b), the Director may guarantee up
			 to 90 percent of the amount of a loan made to a qualified minority business to
			 be used for business purposes, including the following:
				(1)Purchasing
			 essential equipment.
				(2)Payroll
			 expenses.
				(3)Purchasing
			 facilities.
				(4)Renovating
			 facilities.
				(b)Terms and
			 conditions
				(1)In
			 generalThe Director may make guarantees under this section for
			 projects on such terms and conditions as the Director determines appropriate,
			 after consultation with the Secretary of the Treasury, in accordance with this
			 section.
				(2)RepaymentNo
			 guarantee shall be made under this section unless the Director determines that
			 there is reasonable prospect of repayment of the principal and interest on the
			 obligation by the borrower.
				(3)Defaults
					(A)Payment by
			 Director
						(i)In
			 generalIf a borrower defaults on the obligation (as defined in
			 regulations promulgated by the Director and specified in the guarantee
			 contract), the holder of the guarantee shall have the right to demand payment
			 of the unpaid amount from the Director.
						(ii)Payment
			 requiredWithin such period as may be specified in the guarantee
			 or related agreements, the Director shall pay to the holder of the guarantee
			 the unpaid interest on, and unpaid principal of the obligation as to which the
			 borrower has defaulted, unless the Director finds that there was no default by
			 the borrower in the payment of interest or principal or that the default has
			 been remedied.
						(iii)ForbearanceNothing
			 in this paragraph precludes any forbearance by the holder of the obligation for
			 the benefit of the borrower which may be agreed upon by the parties to the
			 obligation and approved by the Director.
						(B)Subrogation
						(i)In
			 generalIf the Director makes a payment under subparagraph (A),
			 the Director shall be subrogated to the rights of the recipient of the payment
			 as specified in the guarantee or related agreements including, where
			 appropriate, the authority (notwithstanding any other provision of law)
			 to—
							(I)complete,
			 maintain, operate, lease, or otherwise dispose of any property acquired
			 pursuant to such guarantee or related agreements; or
							(II)permit the
			 borrower, pursuant to an agreement with the Director, to continue to pursue the
			 purposes of the project if the Director determines this to be in the public
			 interest.
							(ii)Superiority of
			 rightsThe rights of the Director, with respect to any property
			 acquired pursuant to a guarantee or related agreements, shall be superior to
			 the rights of any other person with respect to the property.
						(iii)Terms and
			 conditionsA guarantee agreement shall include such detailed
			 terms and conditions as the Director determines appropriate to—
							(I)protect the
			 interests of the United States in the case of default; and
							(II)have available
			 all the patents and technology necessary for any person selected, including the
			 Director, to complete and operate the project.
							(C)Payment of
			 principal and interest by DirectorWith respect to any obligation
			 guaranteed under this section, the Director may enter into a contract to pay,
			 and pay, holders of the obligation, for and on behalf of the borrower, from
			 funds appropriated for that purpose, the principal and interest payments which
			 become due and payable on the unpaid balance of the obligation if the Director
			 finds that—
						(i)(I)the borrower is unable
			 to meet the payments and is not in default;
							(II)it is in the
			 public interest to permit the borrower to continue to pursue the purposes of
			 the project; and
							(III)the probable net
			 benefit to the Federal Government in paying the principal and interest will be
			 greater than that which would result in the event of a default;
							(ii)the amount of the
			 payment that the Director is authorized to pay shall be no greater than the
			 amount of principal and interest that the borrower is obligated to pay under
			 the agreement being guaranteed; and
						(iii)the borrower
			 agrees to reimburse the Director for the payment (including interest) on terms
			 and conditions that are satisfactory to the Director.
						(D)Action by
			 Attorney General
						(i)NotificationIf
			 the borrower defaults on an obligation, the Director shall notify the Attorney
			 General of the default.
						(ii)RecoveryOn
			 notification, the Attorney General shall take such action as is appropriate to
			 recover the unpaid principal and interest due from—
							(I)such assets of the
			 defaulting borrower as are associated with the obligation; or
							(II)any other
			 security pledged to secure the obligation.
							(4)Fees
					(A)In
			 generalThe Director shall charge and collect fees for guarantees
			 in amounts the Director determines are sufficient to cover applicable
			 administrative expenses, not to exceed 1 percent of the amount
			 guaranteed.
					(B)AvailabilityFees
			 collected under this paragraph shall—
						(i)be deposited by
			 the Director into the Treasury; and
						(ii)remain available
			 until expended, subject to such other conditions as are contained in annual
			 appropriations Acts.
						(c)Credit
			 requirementsTo receive a
			 loan guaranteed under this section a qualified minority business shall—
				(1)be in good
			 standing with regard to the credit of that business in the determination of the
			 Director;
				(2)have received
			 technical assistance under section 4; and
				(3)submit reports, at
			 such time, in such form, and containing such information as the Director may
			 require regarding the credit of the business.
				(d)Limits on
			 guarantee amounts
				(1)Maximum amount
			 of guaranteeThe Director may guarantee not more than $450,000 of
			 any loan under this section.
				(2)Maximum gross
			 loan amountA loan guaranteed under this section may not be for a
			 gross loan amount in excess of $500,000.
				(e)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Director not more than $500,000,000 to
			 carry out this section during fiscal years 2011 through 2016.
			6.Set-aside
			 contracting opportunities
			(a)In
			 generalThe Director may
			 enter into agreements with the United States Government and any department,
			 agency, or officer thereof having procurement powers for purposes of providing
			 for the fulfillment of procurement contracts and providing opportunities for
			 qualified minority businesses with regard to such contracts.
			(b)Qualifications
			 on participationThe Director
			 shall by rule establish requirements for participation under this section by a
			 qualified minority business in a contract.
			(c)Annual limit on
			 number of contracts per qualified minority businessA qualified minority business may not
			 participate under this section in contracts in an amount that exceeds
			 $10,000,000 for goods and services each fiscal year.
			(d)Limits on
			 contract amounts
				(1)Goods and
			 servicesExcept as provided
			 in paragraph (2), a contract for goods and services under this section may not
			 exceed $6,000,000.
				(2)Manufacturing
			 and constructionA contract for manufacturing and construction
			 services under this section may not exceed $10,000,000.
				7.Termination from
			 the ProgramThe Director may
			 terminate a qualified minority business from the Program for any violation of a
			 requirement of sections 3 through 6 of this Act by that qualified minority
			 business, including the following:
			(1)Conduct by a
			 principal of the qualified minority business that indicates a lack of business
			 integrity.
			(2)Willful failure to
			 comply with applicable labor standards and obligations.
			(3)Consistent failure
			 to tender adequate performance with regard to contracts under the
			 Program.
			(4)Failure to obtain
			 and maintain relevant certifications.
			(5)Failure to pay
			 outstanding obligations owed to the Federal Government.
			8.Reports
			(a)Report of the
			 DirectorNot later than
			 October 1, 2011, and annually thereafter, the Director shall submit to the
			 Committee on Energy and Commerce of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a report
			 describing the activities of the Director during the preceding year with
			 respect to the Program.
			(b)Report of the
			 Secretary of CommerceNot
			 later than October 1, 2011, and annually thereafter, the Secretary of Commerce
			 shall submit to the Committee on Energy and Commerce of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate a report describing the activities the Secretary engaged in during
			 the preceding year to build wealth among historically disadvantaged
			 individuals.
			9.DefinitionsIn this Act:
			(1)The term
			 historically disadvantaged individual means any individual who is
			 a member of a group that is designated as eligible to receive assistance under
			 section 1400.1 of title 15 of the Code of Federal Regulations, as in effect on
			 January 1, 2009.
			(2)The term
			 principal means any person that the Director determines to
			 exercise significant control over the regular operations of a business
			 entity.
			
